DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 7/21/21.
Claims 1, 3-5, 7, and 13 have been amended.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end-user." There is insufficient antecedent basis for this limitation in the claim. It appears applicant has changed “end-user” to “user” throughout the claims. As a result there is no previous mention of “end-user” and thus “the end-user” lacks antecedent basis. The 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system and thus falls within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activity with regard to commercial interactions in the form of advertising, marketing or sales activities. The claims gather data about a user and then match that data to triggers for presenting the user with advertisements. Further, but for the inclusion of a generic computing components, the steps of receiving, identifying, determining, selecting, receiving, and displaying could be performed in the human mind or with pen and paper. Thus the claims are also considered to be a mental process. The following limitations are considered as merely descriptive of abstract concepts:
extracting at least a user action, wherein the at least a user action comprises at least a command to create a model; identifying an advertisement trigger from the at least a user action; determining that the advertisement trigger exceeds a threshold; selecting as a function of the user action, an advertisement type; receiving a first advertisement as a function of the advertisement type; wherein the first advertisement is configured to assist the end-user with creating the model; displaying the first advertisement to the user
With regard to the dependent claims, the following limitations are considered to merely further limit the abstract idea:
Claim 2 wherein receiving the end-user usage data further comprises storing at least a record describing the end-user usage data; Claim 3  wherein the at least a user action further comprises at least a command to modify a model; Claim 4  wherein identifying the advertisement trigger further comprises storing a record associating the advertisement trigger with the user actions; Claim 5 wherein identifying the advertisement trigger further comprises identifying two or more differing advertisement triggers from a single action indicated by the user actions. Claim 6 wherein identifying the advertisement trigger further comprises analyzing the two or more differing advertisement triggers to determine a rank for at least one of the triggers, wherein said retrieving an advertisement includes retrieving an advertisement as a function of the rank for at least one of the triggers. Claim 7 wherein identifying the advertisement trigger further comprises identifying two or more differing advertisement triggers from identical actions indicated by the user actions; Claim 8 wherein identifying the advertisement trigger further comprises analyzing the two or more differing advertisement triggers to determine a rank for at least one of the triggers, wherein said retrieving an advertisement includes retrieving an advertisement as a function of the rank for at least one of the triggers; Claim 9  wherein: the threshold includes an immediate advertisement time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: recording a duration of the user action; and determining that the duration of the user action exceeds the immediate advertisement time threshold. Claim 10 wherein: the threshold includes an immediate advertisement number threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving a plurality of records associated with user interaction; comprising generating a tally of occurrences of a plurality of like advertisement triggers using the plurality of records; and determining that the tally exceeds the immediate advertisement number threshold; Claim 11 wherein: the threshold includes a total trigger time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving a plurality of records associated with user interaction, wherein each record describes the advertising trigger and a duration of time associated with the advertising trigger; calculating a total duration of time associated with the advertising trigger using the plurality of records; and determining that the total duration of time exceeds the total trigger time threshold. Claim 12 wherein: the threshold includes an immediate advertisement number threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving a plurality of records associated with user interaction; and determining that the number of retrieved records exceeds the immediate advertisement number threshold; Claim 13 wherein: the threshold includes a total usage time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving a duration associated with an interaction; and determining that the duration exceeds the total usage time threshold. Claim 14 wherein selecting the advertisement type includes selecting an advertisement for instructional material relating to the user action. Claim 15 wherein selecting the advertisement type further comprises: receiving user feedback regarding an advertisement; and selecting the advertisement type as a function of the user feedback. Claim 16 wherein receiving user feedback further comprises receiving passive user feedback regarding a previously displayed advertisement. Claim 17 wherein receiving the advertisement as a function of the advertisement type further comprises: receiving a first advertisement from a first advertiser; receiving a second advertisement from a second advertiser, wherein the second advertiser is distinct from the first advertiser; storing a record linking the first advertisement to a first advertisement type; and storing a record linking the second advertisement to a second advertisement type. Claim 18 wherein receiving the advertisement as a function of the advertisement type further comprises: automatically searching for advertisements using keywords associated with the advertisement type; and loading advertisement results; Claim 19 wherein displaying the advertisement to the end-user in the further comprises: performing an operation; displaying a progress bar during the operation; and displaying the advertisement in the progress bar. Claim 20 further comprising: storing the advertisement in an advertisement journal; and transmitting the journal to at least a supplier.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a computing device, CAD program, advertisement trigger database, advertisement event database, an advertisement database, and a network (claim 1). The CAD program merely provides a general link to particular field of use or technological environment. The computing device is recited at a high level of generality and merely performs generic computing functions of receiving, identifying, determining, selecting, receiving, and displaying. The various databases are used to store and link various information. The network merely allows for sending and receiving data. The use of the computing device, databases, and network provide mere instructions to perform the abstract idea 
The dependent claims include further additional elements of a program usage database (claim 2, 4, 10, 11, 12, 13), opening and loading search result in a browser (claim 18), and embedding a record in a file (claim 20). Similar to the databases above, the program usage database merely stores and links information and thus merely acts as a tool to implement the abstract idea on a computer. Opening and operating a browser to present search results is insignificant extra solution activity related to selecting a particular data source. Further, embedding a record in a file is a general link to a particular technical environment or field of use (i.e. associating a record with CAD). Accordingly, when considered both individually and as an ordered combination, the additional elements do not provide a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the additional elements, when considered both individually and as an ordered combination, merely provide instructions to implement the abstract idea using a computer as a tool or provide no more than a general link to a particular field of use or technological environment. The courts have found that mere instructions to apply an exception using generic computing components and general linking the use of a judicial exception  to a particular technological environment or field of use does not provide an inventive concept. (See MPEP 2106.05 A).
	Further, selecting and using a browser to present search results is well understood, routine, and conventional at the time of the invention (See https://web.archive.org/web/20111122021615/http://www.shodor.org/parentsguide/search.html - common to open a web browser and use a search engine to search the internet and provide the user with results – 2011; https://web.archive.org/web/20131025225911/http://www.internetlivestats.com/google-search-statistics -  google reported 1.2 trillion searches for 2012 – 2013; https://mashable.com/2013/09/27/google-15-anniversary/ - google chrome browser had over 750 million users in 2012 and processed more than 100 billion searches every month – 2013) 
	As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) further in view of Abelow (US 2007/0043632)

As per claim 1:

A system for providing advertising targeted to user actions in a {software} product program, the system comprising a computing device implementing targeted-advertising software to perform the steps of (C1L24-37): extracting, from a {software} program, at least a user action in the {software} program; (Fig 18, 22, C8L29-C11L30; C17L29-45; C20L15-C21L7; C22L55-C25L16 Various information is collected with regard to user interaction with a software program. Such information includes the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, speech information, undo commands, deletion of objects, queries, and accomplishment of specific tasks. An example of persistently stored modeled events that are indicative of user competency are the completion or non-completion of certain tasks, successful or unsuccessful use of particular features, and assistance received or help information reviewed in the past. The {…} indicate a modification to the claim language to show what is expressly taught by Horvitz. The type of software being CAD will be addressed below.) identifying, in an advertisement trigger database linking user actions to advertisement triggers, an advertisement trigger from the at least a user action in the {software} program (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 When the monitoring system detects special events that push the analysis past a threshold indicating that the user’s behaviors warrant help, the system produces an autonomous assistance window which displays the highest likelihood assistance areas (i.e. example, formatting cells, checking for spelling errors, and performing calculations) Looking at Figures 18-22 and the corresponding cited columns and lines it shown the various triggers which correspond to the help topic links (advertisements). The “triggers” are the events that contribute to each category such as can be seen in element 203. When the series of recorded events pushes a probability past a threshold that the user needs help, the autonomous system provides the user with help. For example, the auto format trigger is shown to have a high probability based on the users actions and as a result the advertisement for “auto-formatting my document” is presented. Therefore, there is an organized collection of data linking triggers to events. The system considers a user profile, user-specified threshold information, and combines words and user actions to provide intelligent assistance to the user. The system has the ability to respond to requests for assistance as well as to determining that the advertisement trigger exceeds a threshold stored in an advertisement event database linking advertisement triggers to advertisement types (Fig. 21, 22; C3L56-C4L6; C18L20-38; C22L55-C23L20; C23L65-C24L28; When help has not been requested, the system uses its inference to determine when a user might desire assistance, and comes forward autonomously, depending on the computed importance of coming forward and a level at which a user sets a threshold. FIGS. 17 through 23 illustrate screen outputs of the intelligent user assistance facility in an exemplary embodiment of a spreadsheet application. The system considers a user profile, user-specified threshold information, and combines words and user actions to provide intelligent assistance to the user. The user who has been interacting with a spreadsheet program 205, now selects the whole sheet and pauses. As the assistance monitoring agent window 206 shows, the computed probability that the user needs help moves from 26% to 89%, reaching a threshold, and a small timed window, the autonomous assistance window 207, autonomously comes forward displaying the highest likelihood assistance areas that were computed. The examiner interprets “advertisement type” has shown in the specification. Applicant does not provide an explanation of what is meant by advertisement type, however in table 3 it appears that advertisement type is merely advertisements of different content. Thus, under broadest reasonable interpretation the various help topics of Horvitz as noted in Fig. 20 element 203 are considered to be advertisement types.) selecting as a function of the user action in the {software} program, from an advertisement database linking advertisement triggers to advertisement types, an advertisement type (Fig. 18-22; C22L55-C24L27; Given the profile information and the recent actions involving interaction with the layout of text, in combination with pauses, and with the user taking action to change the appearance of rows and columns shortly before help was actively requested, the system believes the user may best benefit by receiving assistance on working with fonts, advanced formatting instructions, and with methods for changing the dimensions of the spreadsheet document. To the right of this screen photo is displayed an inference graph 203 showing the probability distribution over a set of task areas that was generated by the Inference System 76. This display was built for engineering purposes but may be displayed to the user. The length of the bar graph next to each task area is the probability assigned to that area. The two highest probability areas (those with the longest associated bar charts) are for the tasks of working with fonts and advanced formatting receiving, {…} a first advertisement as a function of the advertisement type, wherein the first advertisement is configured to assist the end-user with {the software} (C22L55-C24L27; Fig 17-22; Based on the category to which the user is determined to be struggling the most, the advertisement is selected to provide to the user in accordance with the determination. The {…} indicate a modification to the claim language to show what is expressly taught by Horvitz. The advertisements coming over a network will be addressed below.) displaying the first advertisement to the user in the {software} program. (C22L55-C24L27; Fig 17-22 element 201; Based on the category to which the user is determined to be struggling the most, the advertisement is selected to provide to the user in accordance with the determination.)
	Horvitz does not expressly teach the software program being CAD or providing the advertisements over a network.
	Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.) wherein the at least a user action comprises at least a command to create a CAD model  (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes over a network (Fig 1, The search engine interface 25 communicates with the pay-for-placement search engine 26 over a network 32, such as the Internet, using the CAD application APIs 24. Examples of commercially available pay-for-placement search engines 26 include YAHOO OVERTURE and GOOGLE ADWORDS/ADSENSE, for instance. Manufacturers and suppliers 28 provide object content 30 or content links relevant to keywords to the pay-for-placement search engine 26 over the network 32. It is this content 30 that is served to the CAD application 12 utilizing the search engine interface 25 for keywords that are transmitted from the CAD application 12, again utilizing the search engine interface 25, to the pay-for-placement search engine 26.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.
	The combination does not expressly teach the advertisement is to assist in creating the CAD model.
	Abelow teaches wherein the first advertisement is configured to assist the end-user with creating the CAD model (paragraph [0606], [0607] This invention may be used to extend many types of traditional products, services, tools, software applications, corporate information systems, etc. For example, if the designer of a medical monitor is using a Computer Aided Design (CAD) tool and starts designing or re-designing the product's control panel, this product extension could automatically bridge from that type of use of the CAD tool to the Customer-Based Product Design Report (CB-PDR) database to display the customers' real problems, needs and suggestions for improving that product's control panel. Thus, the customers' and market's knowledge and needs would be displayed automatically and interactively at specific points during the use of other tools that are used to design and create products.)


Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 2:

Horvitz further teaches wherein receiving the end-user usage data further comprises storing at least a record describing the end-user usage data in a program usage database (C10L16-27; C11L31-57; C12L51-63; Since the Event Processor produces a set of logical events, any reasoning engine, rule-based or probabilistic, can utilize its output. FIG. 7 is a block diagram illustrating the components of the event processor. Atomic events or user input device interactions are sent by an events source 100 such as an instrumented program to the event processor. The instrumented program may use a call interface that specifies the event information to the event processor. Upon receiving these events, the event processor may time-stamp each event and store them in local storage 102, such as system memory, in one of several kinds of data structures for storing information, including a database of records or finite circular queue ordered by the time stamp, or first in, first out order.)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 3:

Horvitz teaches performing actions such as the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, speech information, undo commands, deletion of objects, queries,  accomplishment of specific tasks, completion or non-completion of certain tasks, successful or 
Horvitz does not specifically teach instructions to modify a CAD model.
Han teaches wherein the at least a user action in the CAD program to further comprises at least a command to modify a CAD model represented in the CAD program (Fig 3-5; paragraphs [0010], [0011], and [0018] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine. The present invention provides a computer-aided design (CAD) application that effectively matches CAD objects with manufacturer- and supplier-supplied content relevant to the objects that the CAD application user is selecting, modifying, or adding to a CAD design.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include user actions in a CAD program as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 4:

Horvitz further teaches wherein identifying the advertisement trigger further comprises storing, in a program usage database, a record associating the advertisement trigger with the user actions in the {software} program (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 When the monitoring system detects special events that push the analysis past a threshold indicating that the user’s behaviors warrant help, the system produces an 
Han further teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.


Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 5:

wherein identifying the advertisement trigger further comprises identifying two or more differing advertisement triggers from a single action indicated by user actions in the {software} program (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 Based on a user event a probability is determined as to what category the user most likely needs help in as shown in element 203. As noted in element 203 there are various categories and the one which has the longest bar represents the one with the highest probability. The categories are ranked and the user is provided with advertisements based on those with the highest rank as shown in element 201.)
Han further teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.


Horvitz, Han, and Abelow teach the limitations of claim 5. As per claim 6:

Horvitz further teaches wherein identifying the advertisement trigger further comprises analyzing the two or more differing advertisement triggers to determine a rank for at least one of the triggers, wherein said retrieving an advertisement includes retrieving an advertisement as a function of the rank for at least one of the triggers (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 Based on a user event a probability is determined as to what category the user most likely needs help in as shown in element 203. As noted in element 203 there are various categories and the one which has the longest bar represents the one with the highest probability. The categories are ranked and the user is provided with advertisements based on those with the highest rank as shown in element 201.)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 7:

Horvitz further teaches wherein identifying the advertisement trigger further comprises identifying two or more differing advertisement triggers from identical actions indicated by the user actions in the {software} program. (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 Based on a user events a probability is determined as to what category the user most likely needs help in as shown in element 203. As noted in element 203 there are various categories and the one which has the longest bar represents the one with the highest probability. The categories are ranked and the user is provided with advertisements based on those with the highest rank as shown in element 201.)
Han further teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content 


Horvitz, Han, and Abelow teach the limitations of claim 7. As per claim 8:


Horvitz further teaches wherein identifying the advertisement trigger further comprises analyzing the two or more differing advertisement triggers to determine a rank for at least one of the triggers, wherein said retrieving an advertisement includes retrieving an advertisement as a function of the rank for at least one of the triggers (Fig. 18-22, C3L38-56; C10L59-C11L30; C20L15-C21L7; C22L55-C25L16; C23L30-C24L36 Based on a user events a probability is determined as to what category the user most likely needs help in as shown in element 203. As noted in element 203 there are various categories and the one which has the longest bar represents the one with the highest probability. The categories are ranked and the user is provided with advertisements based on those with the highest rank as shown in element 201.)


Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 9:

Horvitz further teaches the threshold includes an immediate advertisement time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: recording a duration of the user action; and determining that the duration of the user action exceeds the immediate advertisement time threshold (C7L17-47; C9L14-27; C15L41-67; C26L26-65; The user pauses to dwell on the chart for some period of time while introspecting or searching for the next step. Observation of this activity could serve as an indication that the user is experiencing difficulty in using the chart feature of the spreadsheet. For example, the two atomic events of (1) a user selecting a bar chart and then (2) pausing to dwell on the chart for more than 10 seconds can be composed into a single 

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 10:

Horvitz teaches the threshold includes an immediate advertisement number threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving, from a program usage database, a plurality of records associated with user interaction with the {software} program; comprising generating a tally of occurrences of a plurality of like advertisement triggers using the plurality of records; and determining that the tally exceeds the immediate advertisement number threshold (C13L22-67; C18L20-38; The modeled events include a total number of occurrences this session and a total number of occurrences over all sessions. In addition to maintaining a persistent user profile for use during real-time inference, a continuing background analysis of repetitive patterns of a user's needs for assistance during one or more sessions that exceed a threshold, may be used to customize a tutorial of help information that may be offered to the user at the end of a user's session with the program.)
Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 12:

Horvitz further teaches the threshold includes an immediate advertisement number threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving, from a program usage database, a plurality of records associated with user interaction with the {software} program; and determining that the number of retrieved records exceeds the immediate advertisement number threshold. (C13L22-67; C18L20-38; The modeled events include a total number of occurrences this session and a total number of occurrences over all sessions. In addition to maintaining a persistent user profile for use during real-time inference, a continuing background analysis of repetitive patterns of a user's needs for assistance during one or more sessions that exceed a threshold, may be used to customize a tutorial of help information that may be offered to the user at the end of a user's session with the program.)
Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 14:

Horvitz further teaches wherein selecting the advertisement type includes selecting an advertisement for instructional material relating to the user action (Fig 18; element 201, 203; C22L55-C25L16; FIG. 22 illustrates the screen outputs of the inference system 76 offering autonomous help to a user. While the user has been interacting with a spreadsheet program 205, an assistance monitoring agent computes the probability that a user needs assistance, and the inference system 76 also computes the likelihood of alternative kinds of help to give the user, should the user require assistance. The assistance monitoring agent displays the result of inference on the probability that a user needs assistance in the assistance monitoring agent window 206. Like the inference graph 203 display described above, the assistance monitoring agent 206 was built for engineering purposes but may be displayed to the user. The user who has been interacting with a spreadsheet program 205, now selects the whole sheet and pauses. As the assistance monitoring agent window 206 shows, the computed probability that the user needs help moves from 26% to 89%, reaching a threshold, and a small timed window, the autonomous assistance window 207, autonomously comes forward displaying the highest likelihood assistance areas that were computed. In this case, the highest likelihood topics include formatting cells, checking for spelling errors, and performing calculations, topics that have implications for analysis or modification of the entire document. The autonomous assistance window 207 politely offers help.)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 15:

Horvitz further teaches wherein selecting the advertisement type further comprises: receiving user feedback regarding an advertisement; and selecting the advertisement type as a function of the user feedback (C10L59-C11L8-30; Periodically, these actions or events are scrutinized by an event processor 74 to discover whether any of them, either individually or in combination, represent observable variables in the Bayesian network. Modeled events are analyzed by an inference system 76 to form and evaluate multiple hypotheses of what assistance the user may need. These events can lead to increases or decreases in the probability that a user is experiencing a problem in using a particular application feature or in accomplishing a specific task. The inference system 76 also accesses the user profile system 78 to check for competencies and changes assistance that is given based on user competence. User's background, successful completion of key tasks indicative of competence in particular areas, and previous help reviewed by the user are some of the variables stored in the user profile system 78.)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 18:

Han further teaches wherein receiving the advertisement as a function of the advertisement type further comprises: opening an internet browser; automatically searching, using the internet browser, for advertisements using keywords associated with the advertisement type; and loading advertisement results from the browser (Fig. 1, 3; paragraphs [0010], [0011], [0022], [0023], [0030] Embedding the results of the pay-for-placement search engine 26 relevant to the CAD objects 18 into the CAD application 12 in the search engine interface GUI 25a in accordance with the preferred embodiment, enables manufacturers and suppliers 28 to maximize their return on advertising investment by presenting advertisements to a ready-to-buy audience, i.e., CAD users. Once manufacturers and suppliers 28 are aware that such an application 12 is being used to generate advertisements, which is achieved by sending the additional special keywords to the pay-for-placement search engine, advertisers may put relevant content in their advertisements that will give the CAD application user incentive to "click through" 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) in view of Abelow (US 2007/0043632) in view of Hendrick et al (US 8,880,629)


Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 11:

Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertising to a CAD program over a network as taught by Han in order to provide a seamless flexible system within a CAD application that provides the CAD user with contextually-relevant content about CAD objects (paragraph [0009]). Further, providing advertising to a CAD program over a network is the use of a known technique used to improve similar systems in the same way.

Hendrick teaches the threshold includes a total trigger time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving, from a program usage database, a plurality of records associated with user interaction with the {software} program, wherein each record describes the advertising trigger and a duration of time associated with the advertising trigger; calculating a total duration of time associated with the advertising trigger using the plurality of records; and determining that the total duration of time exceeds the total trigger time threshold (C2L17-48; C3L1-28; According to some implementations, the system-communication matching module may be configured to determine whether an individual current state corresponds to one or more system communications based on one or more space-state criteria, user attribute criteria, and/or other criteria. Examples of space-state criteria may include one or more of a game score breaching a threshold, a progress level breaching a threshold, and/or other space-state criteria. Examples of user attribute criteria may include one or more of information associated with a user profile meeting a condition, total time spent engaged in the virtual space breaching a threshold, time spent in the virtual space during a current session breaching a threshold, a frequency of engagement in the virtual space breaching a threshold, an amount of real-world money the user has spent toward the virtual space, a unique user identifier being a specific number type or within a specific range of user identifiers, and/or other user attribute criteria.)
It would have been obvious to one of ordinary skill in the art to provide communication to a user based on a threshold of total spent performing an activity as taught by Hendricks in order to dynamically provide system communications tailored to individual users responsive to trigger events (C1L25-48). Further, a threshold for providing advertising based on total time across multiple sessions/records is the use of a known technique used to improve similar devices in the same way.

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 13:

Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for 
The combination does not expressly teach a threshold based on total time over multiple records.
Hendrick teaches the threshold includes a total usage time threshold; and determining that the advertisement trigger exceeds a threshold further comprises: retrieving, from a program usage database, a duration associated with an interaction between the user and the {software} program; and determining that the duration exceeds the total usage time threshold. (C2L17-48; C3L1-28; According to some implementations, the system-communication matching module may be configured to determine whether an individual current state corresponds to one or more system communications based on one or more space-state criteria, user attribute criteria, and/or other criteria. Examples of space-state criteria may include one or more of a game score breaching a threshold, a progress level breaching a threshold, and/or other space-state criteria. Examples of user attribute criteria may include one or more of information associated with a user profile meeting a condition, total time spent engaged in the virtual space breaching a threshold, time spent in the virtual space during a current session breaching a threshold, a frequency of engagement in the virtual space breaching a threshold, an amount of real-world money the user has spent toward the virtual space, a unique user identifier being a specific number type or within a specific range of user identifiers, and/or other user attribute criteria.)
It would have been obvious to one of ordinary skill in the art to provide communication to a user based on a threshold of total spent performing an activity as taught by Hendricks in order to dynamically provide system communications tailored to individual users responsive to trigger events (C1L25-48). Further, a threshold for providing advertising based on total time across multiple sessions/records is the use of a known technique used to improve similar devices in the same way.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) in view of Abelow (US 2007/0043632) in view of Anderson (US 2013/0326354)

Horvitz, Han, and Abelow teach the limitations of claim 15. As per claim 16:

The combination does not expressly teach the feedback including passive feedback.
Anderson teaches wherein receiving user feedback further comprises receiving passive user feedback regarding a previously displayed advertisement (paragraph [0031] In some implementations, interaction information includes information about a user's interactions with previously displayed advertisements. For example, interaction information may include click-through information, web-search history following display of an advertisement, mouse click/hover information, etc. Such interaction information can be used by the service provider 116 to help build a profile of a particular user in order to further tailor advertisement selection algorithms. Examiner Comment: Applicant’s spec defines passive to include clicks.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include passive feedback as taught by Anderson in order to improve advertisement selection (paragraph [0031]). Further, The use of passive feedback is the use of a known technique used to improve similar devices/methods in the same way.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) in view of Abelow (US 2007/0043632) in view of Moczydlowski (US 2015/0142571)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 17:

The combination does not expressly teach receiving multiple ads from different advertisers and storing them by type.
 wherein receiving the advertisement as a function of the advertisement type further comprises: receiving a first advertisement from a first advertiser; receiving a second advertisement from a second advertiser, wherein the second advertiser is distinct from the first advertiser; storing a record in the advertisement event database linking the first advertisement to a first advertisement type; and storing a record in the advertisement event database linking the second advertisement to a second advertisement type (paragraph [0014] an aspect of the disclosed subject matter, advertisement service 125 includes an advertisement database 130 which stores advertisements and data relating to the advertisements. Advertisers 120 provide advertisements for storage in advertisement database 130, and additional information describing each advertisement such as keywords or categories relevant to displaying an advertisement.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include storing advertisements from multiple advertisers based on type as taught by Moczydlowski in order to provide advertisements relevant to different topics (paragraph [0014]). Further, storing advertisements from multiple advertisers based on type is the use of a known technique used to improve similar devices/methods in the same way.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) in view of Abelow (US 2007/0043632) in view of DeVree (US 2013/0046641)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 19:

Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the 
The combination does not expressly teach providing an advertisement in a progress bar. 
DeVree teaches  wherein displaying the advertisement to the end-user in the CAD program further comprises: performing an operation in the {software} program; displaying a progress bar during the operation; and displaying the advertisement in the progress bar (Fig. 1; element 18)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an advertisement in a progress bar as taught by DeVree in order to provide an improved progress bar that is an advertisement (paragraph [0005]). Further, embedding an advertisement in a progress bar is the use of a known technique used to improve similar devices/methods in the same way.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 6,021,403) in view of Han et al (US 2007/0050268) in view of Abelow (US 2007/0043632) in view of Carr et al (US 2014/0373049)

Horvitz, Han, and Abelow teach the limitations of claim 1. As per claim 20:

Han teaches {providing advertising based on activities of a user within a} CAD {program} (Fig 3-5; paragraphs [0010] and [0011] A method and system integrated into a CAD application is disclosed for providing additional content related to CAD objects manipulated in the CAD application. Aspects of the present invention include automatically extracting a list of one or more attributes associated with the one or more CAD objects in response to a user interacting with the one or more CAD objects; sending the list attributes along with additional special keywords that identify that the CAD application is the source of the list to a pay-for-placement search engine; and receiving object content in a form that can be incorporated and displayed in the CAD application from the pay-for-placement search engine.)
The combination does not expressly teach storing an advertisement and embedding it into a file and sending the file.
storing the advertisement in an advertisement journal database; embedding the advertisement journal database in a CAD file generated by the CAD program; and transmitting the CAD file to at least a supplier (paragraphs [0101], [0147] Dynamic advertisement insertion is not supported on non-system application 25 but media content files can be prepared with advertisements pre-embedded into them for delivery by non-system application 25. We can refer to such a media file containing both media content and pre-embedded advertisements as a "non-system media file". Application server 12 will request the preparation of many versions of a non-system media file representing a single version of an original media content file. This enables system 3 to deliver different sets of advertisements to different consumers 26b within a single item of media content. The choice of which version of the non-system media file to deliver is based on information about a specific consumer 26b available from the request. Application server 12 uses all available data to ascertain the non-system media file that includes the highest value embedded advertisements relevant to the specific consumer 26b, and redirects the request by non-system application 25 to media server 16 or CDN 15. Media server 16 or CDN 15 delivers the non-system media file, including its embedded advertisements, to non-system application 25.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include storing an advertisement and embedding it into a file and sending the file as taught by Carr in order to provide a technique for delivering media content and advertisements to consumers over a network and, where techniques permit, measuring the exposure of consumers to the media content and advertisements with precision and, where techniques do not permit, using exposure information from other techniques to demonstrate consumer exposure to media content and to advertisements (paragraph [0009]). Further, storing an advertisement and embedding it into a file and sending the file is the use of a known technique used to improve similar methods/devices in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s argument’s regarding rejections under 35 USC 101. Applicant first argues the claims do not fall within certain methods of 
With regard to Step 2A prong 2, the examiner respectfully disagrees. As noted above, the claims include the additional elements of a computing device, CAD program, advertisement trigger database, advertisement event database, an advertisement database, and a network (claim 1). The CAD program merely provides a general link to particular field of use or technological environment. The computing device is recited at a high level of generality and merely performs generic computing functions of receiving, identifying, determining, selecting, receiving, and displaying. The various databases are used to store and link various information. The network merely allows for sending and receiving data. The use of the computing device, databases, and network provide mere instructions to perform the abstract idea using the computer as a tool and merely provide a general link to a computing environment. Accordingly, when considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.04(d) I)
With regard to Step 2B, the examiner respectfully disagrees. As noted above, the additional elements, when considered both individually and as an ordered combination, merely provide instructions to implement the abstract idea using a computer as a tool or provide no more than a general link to a particular field of use or technological environment. The courts have found that mere instructions to apply an exception using generic computing components and general linking the use of a judicial exception  to a particular technological environment or field of use does not provide an inventive concept. (See MPEP 2106.05 A). The examiner finds no such improvement to technology, a technical field, or the underlying computers or their performance. Providing a user with targeted advertising does not improve the actual operation of CAD or the manner in which it functions. As a result such rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/C.S/       Examiner, Art Unit 3688                                                                                                                                                                                                 
/KAMBIZ ABDI/       Supervisory Patent Examiner, Art Unit 3688